                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         JOHN HENNEBERRY,
                                   7                                                            Case No. 18-cv-01905-JCS
                                                         Plaintiff,
                                   8
                                                  v.                                            ORDER DENYING MOTION FOR
                                   9                                                            LEAVE TO APPEAL IN FORMA
                                         CITY OF NEWARK, et al.,                                PAUPERIS
                                  10
                                                         Defendants.                            Re: Dkt. No. 23
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, who was granted leave to proceed in forma pauperis by the undersigned in the

                                  14   instant action, brings a motion for leave to appeal in forma pauperis (“Motion”). Under Rule 24 of

                                  15   the Federal Rules of Appellate Procedure, “[a] party who was permitted to proceed in forma

                                  16   pauperis in the district-court action . . . may proceed on appeal in forma pauperis without further

                                  17   authorization, unless . . . the district court – before or after the notice of appeal is filed – certifies

                                  18   that the appeal is not taken in good faith or finds that the party is not otherwise entitled to proceed

                                  19   in forma pauperis and states in writing its reasons for the certification.” Under 28 U.S.C. §

                                  20   1915(a)(3), “[a]n appeal may not be taken in forma pauperis if the trial court certifies in writing

                                  21   that it is not taken in good faith.” The Ninth Circuit has construed “not taken in good faith” to

                                  22   mean frivolous. See Hooker v. American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002) (stating

                                  23   that “[i]f at least one issue or claim is found to be non-frivolous, leave to proceed in forma

                                  24   pauperis on appeal must be granted for the case as a whole”). Here, the Court finds that Plaintiffs’

                                  25   appeal is frivolous.

                                  26           Plaintiffs’ claims are based on his allegation that Newark City Council members violated

                                  27   his constitutional rights by refusing to read a letter he submitted to them out loud during city

                                  28   council meetings but telling him that he could read the letter out loud during the time allocated for
                                   1   “oral communications” at the city council meetings. The Court dismissed all of Plaintiff’s claims

                                   2   with leave to amend, see docket no. 15, and Plaintiff filed an amended complaint. However, in the

                                   3   amended complaint Plaintiff did not allege facts that cured the deficiencies identified by the Court;

                                   4   nor did Plaintiff file a response to Defendants’ motion to dismiss the amended complaint. See

                                   5   Docket No. 20. Accordingly, the Court certifies that the appeal is not taken in good faith and

                                   6   DENIES the Motion.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 15, 2018

                                   9                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  10                                                   Chief Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
